333 S.E.2d 507 (1985)
Nancy L. CAMPBELL
v.
BOARD OF EDUCATION OF the CATAWBA COUNTY SCHOOL ADMINISTRATIVE UNIT, and Dottie Triplett.
No. 8525SC44.
Court of Appeals of North Carolina.
September 3, 1985.
*508 Thomas, Gaither, Gorham & Crone by James M. Gaither, Jr., Hickory, for plaintiff-appellant.
Williams & Pannell by Richard A. Williams, Jr., Newton, for defendants-appellees.
WHICHARD, Judge.
Plaintiff contends the court erred in granting defendants' motion for summary judgment. We disagree.
"The purpose of summary judgment [is] to bring litigation to an early decision on the merits without the delay and expense of a trial where it can be readily demonstrated that no material facts are in issue." Kessing v. Mortgage Corp., 278 N.C. 523, 533, 180 S.E.2d 823, 829 (1971); see also Lee v. Shor, 10 N.C.App. 231, 233, 178 S.E.2d 101, 103 (1970). The court is not authorized to decide an issue of fact but to determine if such an issue exists. Moore v. Fieldcrest Mills, Inc., 296 N.C. 467, 470, 251 S.E.2d 419, 422 (1979). The party moving for summary judgment has the burden of proving that no genuine issue of material fact exists. Lowe v. Bradford, 305 N.C. 366, 369-70, 289 S.E.2d 363, 366 (1982). Once the moving party has submitted materials in support of the motion, however, the burden shifts to the opposing party to produce evidence establishing *509 that the motion should not be granted. Id. at 370, 289 S.E.2d at 366.
Here defendants presented the following evidence in support of their motion:
Plaintiff was hired only as an interim teacher for the first semester. Her application for the position in question was considered and appropriate procedures were followed in making the selection.
Affidavits from the principals of the schools where plaintiff taught stated that Triplett was not consulted prior to the hiring decision and that any difficulties between plaintiff and Triplett had no bearing on their decision. Members of the board submitted affidavits which stated that any strained relation between plaintiff and Triplett did not affect their hiring decision.
Plaintiff, on the other hand, claimed that on 16 November 1983 she was informed by Triplett that plaintiff was to attend a music convention in Winston-Salem on 20 November 1983. Plaintiff states that she informed Triplett that she would be unable to attend and that Triplett responded by telling plaintiff that non-attendance would be unfavorably regarded should plaintiff seek permanent employment.
Plaintiff claimed further that she had received no criticism of her performance during her contract period and that she was encouraged to apply for the vacant position by the principals of the respective schools. Plaintiff's complaint states that her refusal to attend the convention led Triplett to influence the hiring process to plaintiff's detriment.
Plaintiff contends that the decision not to hire her is a violation of G.S. 115C-325(m)(2). That statute governs the failure to renew contracts of probationary teachers and specifies that such nonrenewal may not be for arbitrary, capricious or personal reasons. Defendants contend that plaintiff was not a probationary teacher but an interim teacher hired to fill a temporary vacancy.
G.S. 115C-325 does not define the status of interim or other temporary teachers. It is, however, a matter of common knowledge that such personnel are employed routinely by local school boards. G.S. 115C-295 authorizes employment of "temporary personnel" provided they meet certain criteria. Such positions generally are not considered a part of the career teacher ladder that leads to permanent employment and tenure, however. See generally Gatti & Gatti, The Teacher and the Law at 116 (1972). We thus do not believe the General Assembly intended that the "temporary personnel" authorized by G.S. 115C-295 be included within the definition of "probationary teacher" contained in G.S. 115C-325(a)(5).
Plaintiff alleges and the forecast of evidence shows that she was hired as a "temporary teacher" for a term which ended 20 December 1983. Given our interpretation of legislative intent, she therefore was not a probationary teacher and the Board's failure to employ her for the permanent position was not a violation of G.S. 115C-325(m)(2). The Board's forecast of evidence established the fact of plaintiff's temporary status. Plaintiff offered no forecast of evidence which placed this fact in dispute. Summary judgment for the Board on plaintiff's claim for violation of G.S. 115C-325(m)(2) thus was proper.
In support of their motion for summary judgment on plaintiff's claim that Triplett tortiously interfered with plaintiff's freedom of contract by influencing the hiring process to her detriment, defendant submitted affidavits averring that Triplett was not consulted prior to the hiring decision, that Triplett played no role in the hiring or interview process for this vacancy, and that any friction between plaintiff and Triplett had no relation to the decision not to hire plaintiff. Plaintiff submitted in response: (1) a letter from a former interim teacher who allegedly had experienced problems with Triplett; (2) affidavits from parents supportive of plaintiff's performance; (3) plaintiff's employment form; and (4) a sworn affidavit from plaintiff basically restating the allegations of her complaint. With the exception of plaintiff's affidavit, none of the above bear any relation *510 to whether Triplett influenced the hiring procedure for the vacancy. Plaintiff's affidavit merely restating the allegations of the complaint consists of conclusory allegations, unsupported by facts. It thus does not suffice to defeat a motion for summary judgment. Lowe at 370, 289 S.E.2d at 366.
"[W]hen the moving party presents an adequately supported motion, the opposing party must come forward with facts, not mere allegations, which controvert the facts set forth in the moving party's case, or otherwise suffer a summary judgment." Conner Co. v. Spanish Inns, 294 N.C. 661, 675, 242 S.E.2d 785, 793 (1978). Plaintiff has submitted no forecast of evidence showing that Triplett was involved in the hiring decision in any way, much less that such involvement constituted tortious interference. Summary judgment for Triplett on plaintiff's claim for tortious interference with her freedom of contract thus was proper.
Affirmed.
WELLS and PHILLIPS, JJ., concur.